                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: REGINA M. DREHER                     :      CASE NO.: 5:18-bk-03124-RNO
                                            :
                       Debtors.             :      CHAPTER 13

REGINA M. DREHER,                :
     Plaintiff                   :                 Adversary Proceeding
                                 :                 No. 5:19-ap-00079
      v.                         :                 Complaint for Violation of
                                 :                 Automatic Stay
STATEWIDE TAX RECOVERY, INC. and :
STATEWIDE TAX RECOVERY, LLC      :                 11 U.S.C. § 362
100 North Third Street           :
PO Box 752                       :
Sunbury, PA 17801                :
      Defendants                 :

                                  CERTIFICATE OF SERVICE

       I, Patrick J. Best, Esq. do hereby certify that I have served the foregoing Complaint and

Summons upon the following recipients:

        Statewide Tax Recovery, Inc.                     Statewide Tax Recovery, LLC
      c/o David A. Woodring, President                 c/o David A. Woodring, President
              100 N. Third St.                                 100 N. Third St.
                PO Box 752                                       PO Box 752
             Sunbury PA 17801                                 Sunbury PA 17801


Via Public Access to Court Electronic Records/Electronic Case Filing and U.S. First Class Mail

on July 5, 2019


Date: July 5, 2019                                        /s/ Patrick J. Best
                                                          Patrick J. Best, Esq.
                                                          ARM Lawyers
                                                          18 N. 8th St.
                                                          Stroudsburg PA 18360
                                                          570-424-6899




Case 5:19-ap-00079-RNO            Doc 4 Filed 07/05/19 Entered 07/05/19 12:03:10          Desc
                                  Main Document    Page 1 of 1
